 



Exhibit 10.1
AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
AND RELEASE
          This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT AND
RELEASE (this “Amendment”) is entered into as of February 1, 2008, among MODINE
MANUFACTURING COMPANY, a Wisconsin corporation (the “Borrower”), the financial
institutions party to this Amendment, each of which is a Lender under the Credit
Agreement described below, and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (main office Chicago)) (“JPMorgan Chase”), as Lender, LC Issuer and
Swing Line Lender, and as administrative agent for the Lenders (the “Agent”).
          WHEREAS, the Borrower, certain financial institutions (collectively,
including JPMorgan Chase as a Lender, LC Issuer and Swing Line Lender, the
“Lenders”) and JPMorgan Chase, as Agent, are parties to that certain Amended and
Restated Credit Agreement dated as of October 27, 2004, as amended by Amendment
No. 1 to Amended and Restated Credit Agreement and Consent dated as of July 21,
2005 and Amendment No. 2 to Amended and Restated Credit Agreement dated as of
November 28, 2006 (as amended, the “Credit Agreement”), pursuant to which the
Lenders have made available to the Borrower certain credit facilities; and
          WHEREAS, the Borrower has requested (a) in connection with the
Thermacore Sale described below, a release of Thermal Corp. from its obligations
as a Guarantor under the Guaranty, (b) a modification of the Interest Expense
Coverage Ratio covenant, and (c) a modification of the definition of
Consolidated Net Income, and the Agent and the Lenders are willing to provide
such consent and release and to agree to such modification, all on the terms and
subject to the conditions set forth herein;
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties agree as follows:
     1. Definitions. Capitalized terms used, but not otherwise defined, herein,
shall have the meanings given such terms in the Credit Agreement.
     2. Release of Guarantor.
          (a) The Borrower has indicated that Thermacore, Inc., a wholly-owned
subsidiary of the Borrower and a Guarantor, intends to sell substantially all of
its assets (the “Thermacore Transactions”), including the sale of all of the
capital stock of Thermal Corp., a wholly-owned subsidiary of Thermacore, Inc.
and a Guarantor (the “Thermacore Sale”). The Thermacore Sale is expected to be
consummated on or about February 29, 2008. The Borrower has represented to the
Agent and the Lenders, and the Agent and the Lenders hereby acknowledge and
agree, that the Thermacore Transactions (including, without limitation, the
Thermacore Sale) are permitted pursuant to Section 6.9(b)(ii) of the Credit
Agreement (Consolidations, Mergers and Sales of Assets) because the assets of
Thermacore, Inc. do not constitute a Substantial Portion of the Property of the
Borrower and its Subsidiaries.
          (b) The Borrower has requested that, in connection with the Thermacore
Sale, the Agent and all of the Lenders consent to the release and discharge of
the obligations of Thermal

 



--------------------------------------------------------------------------------



 



Corp. under the Guaranty. Pursuant to Section 8.2 of the Credit Agreement
(Amendments), no Guaranty may be released or terminated without the consent of
all of the Lenders. The Agent and all of the Lenders hereby consent and agree
that, effective upon the consummation of the Thermacore Sale and satisfaction of
the other terms and conditions set forth in this Amendment, Thermal Corp. shall
be (without further action required on the part of the Agent or any Lender)
released and discharged from all its obligations under the Guaranty. To
facilitate consummation of the Thermacore Sale, the Lenders hereby authorize and
direct the Agent to execute and deliver to the Borrower, promptly on the
Borrower’s request, a separate instrument evidencing such release.
     3. Amendments.
          (a) All references to the “Credit Agreement” in the Credit Agreement
and in any of the other Loan Documents shall refer to the Credit Agreement as
amended hereby. All references to the “Loan Documents” in the Credit Agreement
or the other Loan Documents shall include this Amendment.
          (b) The following definitions set forth in Article 1 of the Credit
Agreement are hereby amended in their entirety to read as follows:
     “Consolidated Net Income” means, as to any Person and with reference to any
period, the net income (or loss) of such Person and its Subsidiaries calculated
on a consolidated basis for such period, (a) excluding (i) any non-cash charges
or gains which are unusual, non-recurring or extraordinary, and (ii) for
purposes of Section 6.18 only, Restructuring Charges not to exceed $25,000,000
in the aggregate through the Facility Termination Date, and (b) including, to
the extent not otherwise included in the determination of Consolidated Net
Income, all cash dividends and cash distributions received by the Borrower or
any Subsidiary from any Person in which the Borrower or such Subsidiary has made
an investment.
     “Intercreditor Agreement” shall mean the Intercreditor Agreement dated as
of December 1, 2006, among the Agent, the LC Issuer, the Lenders, the holders of
the notes under the 2005 Note Purchase Agreement, and the holders of the notes
under the 2006 Note Purchase Agreement.
          (c) The following definitions shall be added to Article 1 of the
Credit Agreement:
     “Restructuring Charges” means certain cash charges related to the Company’s
restructuring program announced on or about January 31, 2008 only insofar as
such charges specifically relate to the following categories of expense:
severance; retained restructuring consulting; equipment transfer; employee
outplacement; environmental services; and employee insurance continuation.
     “2005 Note Purchase Agreement” means the Note Purchase Agreement dated as
of September 29, 2005 between Borrower and the

-2-



--------------------------------------------------------------------------------



 



purchasers named therein, as amended, supplemented or modified from time to time
in accordance with the terms thereof.
     “2006 Note Purchase Agreement” means the Note Purchase Agreement dated as
of December 7, 2006 between the Borrower and the purchasers named therein, as
amended, supplemented or modified from time to time in accordance with the terms
thereof.
          (d) Section 6.1(h) of the Credit Agreement is hereby amended in its
entirety to read as follows:
     (h) promptly upon the execution and delivery thereof, notice of any waiver,
consent, modification or amendment of or to the 2005 Note Purchase Agreement or
the 2006 Note Purchase Agreement, together with a copy of the documentation
relating thereto; and
          (e) Section 6.18(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:
     (b) Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Expense Coverage Ratio, determined as of the end of each fiscal quarter
set forth below, to be less than the ratio set forth opposite such fiscal
quarter:

          Minimum     Interest Expense Fiscal Quarter   Coverage Ratio
Fiscal quarters ending on or before December 26, 2007
  3.00 to 1.00
 
   
Fiscal quarter ending on March 31, 2008
  2.75 to 1.00
 
   
Fiscal quarter ending on June 30, 2008
  2.00 to 1.00
 
   
Fiscal quarters ending on September 30, 2008 and December 31, 2008
  1.75 to 1.00
 
   
Fiscal quarters ending on March 31, 2009 and June 30, 2009
  2.25 to 1.00
 
   
Fiscal quarters ending on or after September 30, 2009
  2.50 to 1.00

          (f) Schedule 5.9 to the Credit Agreement is hereby replaced with
Schedule 5.9 to this Amendment.

-3-



--------------------------------------------------------------------------------



 



     4. Conditions. This Amendment shall become effective as of December 26,
2007 (the “Amendment No. 3 Effective Date”) when and if the Agent has received
all of the following, in form and substance satisfactory to the Agent and the
Lenders:
          (a) This Amendment, executed by the Borrower and each of the Lenders;
          (b) A Reaffirmation of Guaranty in the form attached hereto, executed
by each of the Guarantors;
          (c) Fully-executed copies of corresponding amendments to the 2005 Note
Purchase Agreement and the 2006 Note Purchase Agreement, each in form and
substance satisfactory to the Agent and the Lenders; and
          (d) Such other approvals, opinions, documents or materials as the
Agent or any Lender may have reasonably requested.
     5. Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and the Lenders as follows:
          (a) The execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary corporate action and this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability;
          (b) Each of the representations and warranties contained in the Credit
Agreement is true and correct in all material respects on and as of the date
hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date; provided
that the first sentence of Section 5.9 of the Credit Agreement shall be true and
correct as of the date hereof after giving effect to this Amendment.
          (c) Neither the execution, delivery and performance of this Amendment
by the Borrower nor the consummation of the transactions contemplated hereby
does or shall: (i) contravene the terms of the Borrower’s or any Subsidiary’s
articles of incorporation, by-laws or other organizational documents, or
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any indenture, instrument or agreement to which the Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries;
and
          (d) On the Amendment No. 3 Effective Date after giving effect thereto,
no Default or Unmatured Default exists or has occurred and is continuing.
     6. Confirmation of Agreements. The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Agent or any Lender under the Credit Agreement or any Loan Document, nor
constitute an amendment of any provision of the Credit Agreement or any other
Loan Document, except as specifically set forth herein. The Borrower
acknowledges and confirms that the Credit Agreement and each of the other Loan

-4-



--------------------------------------------------------------------------------



 



Documents are valid, binding and in full force and effect, as amended hereby.
This is an amendment and not a novation.
     7. Entire Agreement. This Amendment and the other documents referred to
herein contain the entire agreement between the Agent and the Lenders and the
Borrower with respect to the subject matter hereof, superseding all previous
communications and negotiations, and no representation, undertaking, promise or
condition concerning the subject matter hereof shall be binding upon the Agent
or the Lenders unless clearly expressed in this Amendment or in the other
documents referred to herein.
     8. Miscellaneous. As provided in Section 9.6(a) of the Credit Agreement,
the Borrower agrees to reimburse Agent for all costs and expenses, including
reasonable attorneys’ fees, in connection with this Amendment. THIS AMENDMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAW RULES). This Amendment may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument. All agreements, representations and
warranties made herein shall survive the execution of this Amendment and the
making of the loans under the Credit Agreement, as so amended.
[Signature Pages Follow]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  MODINE MANUFACTURING COMPANY    
 
           
 
  By:
Name:   /s/ M. C. Kelsey
 
Margaret C. Kelsey    
 
  Title:   Vice President – Finance, Corporate         Treasury & Business
Development    

[Signature Page 1 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)),
as the Agent, as the Swing Line Lender,
as the LC Issuer and as a Lender    
 
           
 
  By:   /s/ James M. Sumoski
 
        Title: Vice President    

[Signature Page 2 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ Rob Maddox
 
        Title: Director    

[Signature Page 3 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  M&I MARSHALL AND ILSLEY BANK, as a Lender    
 
           
 
  By:   /s/ Gina A. Peter
 
        Title: Senior Vice President    
 
           
 
  By:   /s/ James R. Miller
 
        Title: Senior Vice President    

[Signature Page 4 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Charles W. Reed
 
        Title: Vice President    

[Signature Page 5 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Steven K. Kender
 
        Title: Senior Vice President    

[Signature Page 6 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Heather A. Whiting
 
        Title: Vice President    

[Signature Page 7 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  NATIONAL CITY BANK OF THE MIDWEST,
as a Lender    
 
           
 
  By:   /s/ Rachel M. Williamson    
 
                Title: Vice President    

[Signature Page 8 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Caroline V. Krider    
 
                Title: Vice President & Senior Lender    

[Signature Page 9 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

                  THE BANK OF NEW YORK, as a Lender    
 
           
 
  By:   /s/ Mary E. Pohl    
 
                Title: Vice President    

[Signature Page 10 of 10 to Amendment No. 3 to Amended and Restated Credit
Agreement and Release]

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF GUARANTY
          Each of the undersigned Guarantors hereby consents to the foregoing
Amendment No. 3 to Amended and Restated Credit Agreement and Release, and
acknowledges and reaffirms its obligations under the Guaranty dated as of
April 17, 2002 (the “Guaranty”), and acknowledges that the Guaranty remains in
full force and effect in accordance with its terms notwithstanding the
amendments made above.
          Dated: February 1, 2008

                      THERMACORE, INC.       MODINE JACKSON, INC.    
 
                   
By:
  /s/ Bradley C. Richardson
 
      By:   /s/ Bradley C. Richardson
 
   
Name:
  Bradley C. Richardson       Name:   Bradley C. Richardson    
Title:
  Vice President and Assistant Treasurer       Title:   Vice President and
Treasurer    
 
                    MODINE, INC.       THERMAL CORP.    
 
                   
By:
  /s/ William K. Langan
 
      By:   /s/ D. R. Zakos
 
   
Name:
  William K. Langan       Name:   Dean R. Zakos    
Title:
  President and Treasurer       Title:   Vice President and Secretary    

-16-